696 S.E.2d 521 (2006)
Tinya CHERNEY
v.
N.C. ZOOLOGICAL PARK and N.C. Industrial Commission.
No. 606A04-2.
Supreme Court of North Carolina.
December 14, 2006.

ORDER

AMENDED ORDER
Defendant's motion pursuant to Rule 2 of the Rules of Appellate procedure is dismissed. The Court, having considered all materials before it, concludes that the mandate of this Court's 5 May 2005 per curiam opinion was satisfied by the North Carolina Industrial Commission's issuance of its new Decision and Order on 28 April 2006. Accordingly, the 29 June 2006 order allowing plaintiffs petition for writ of mandamus is rescinded, and plaintiffs petition for writ of mandamus is denied.
By order of the Court in Conference this 14th day of December, 2006.
Associate Justices NEWBY and TIMMONS-GOODSON are recused.
/s/ Parker, C.J.
For the Court